UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4244


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM MOORE, JR., a/k/a Junior Moore,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00047-FDW-1)


Submitted:   February 17, 2010            Decided:   March 4, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ross H. Richardson, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte,  North Carolina, for
Appellant. Edward R. Ryan, Acting United States Attorney, Mark
Odulio, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Moore, Jr., appeals the district court’s order

revoking his supervised release and sentencing him to twenty-

seven months in prison.              We affirm.

            In        a    Petition       for       Warrant    for     Offender    under

Supervision, Moore’s probation officer alleged that Moore had

violated five terms of his release.                   Violation (2) stated:

       NEW LAW VIOLATION. . . The defendant has violated the
       condition of supervision that states, “The defendant
       shall not commit another federal, state, or local
       crime,” in that, on 8-15-08, in Cleveland County, NC,
       the defendant was charged with failing to wear a seat
       belt,   possession  of   drug  paraphernalia,    felony
       possession [of a] Sch. VI controlled substance and
       possession with intent to sell and deliver marijuana.
       The charges of felony possession of Sch. VI [sic] and
       possession with intent to sell and deliver marijuana
       remain pending in Cleveland County, NC.       (Grade A
       violation).

            At    Moore’s       revocation          hearing,   there    was   testimony

that North Carolina State Trooper Saucier initiated a traffic

stop   after     he       observed    Moore     operating      a   vehicle    while   not

wearing a seat belt.               When Saucier approached the vehicle, he

smelled unburnt marijuana.                 He then called for backup.                 The

backup officer, Trooper Horton, approached the passenger side of

the    vehicle    to       speak     to   Moore’s      passenger,      Marcus     Sadler.

Sadler reached down to the floorboard and pulled out a holstered

gun, which he attempted to remove from the holster.                                Horton

grabbed the gun, and Moore and Sadler were arrested.                            During a


                                                2
search of the vehicle, officers found digital scales and several

baggies containing marijuana in the glove compartment, a box

containing over 300 grams of marijuana on the rear seat of the

vehicle, and over $2600 in cash on Sadler’s person.

           The       district    court    found    that    Moore    had    committed

violation (2).         The court stated that a preponderance of the

evidence established that Moore “was involved with one or more

to   possess    with    intent    to     distribute       and   sell     and   deliver

marijuana, which is a state law violation.”                     In particular, the

court noted that Moore had a history of dealing drugs.                           He was

driving a vehicle from which emanated a strong smell of unburnt

marijuana.       As    an   admitted     marijuana    user,      Moore    would    have

recognized     the    drug’s    smell.    The     court    concluded      that    Moore

“put[] himself in the position of facilitating the distribution

of marijuana” for Sadler.

           Moore       contends    on    appeal     that    the    district       court

violated     his      due   process      rights     and     Fed.    R.     Crim.     P.

32.1(b)(1)(A) because, rather than finding that he had violated

state law as charged in the Petition, the court found that he

instead had committed a violation of the federal drug conspiracy

laws.   While there was some discussion of federal conspiracy law

at the revocation hearing, our review of the transcript of the

hearing reveals that the district court did not conclude that

Moore had violated federal, rather than state law.                         The court

                                          3
determined   instead   that   evidence   presented   at   the   hearing

established the state law violation.

          We therefore affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                  4